DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-8, 10-14, 23, 27, 28 and 30-34 are pending.
Applicants' election with traverse of Group I, claims 1, 2, and 4-7, was previously acknowledged. Claims 8, 10-14, 23, 27, 28 and 30-34 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The election of "solvent" as the species of excipient was also previously acknowledged. This species reads on each of the claims in the elected group.
Claims 1, 2 and 4-7 are under consideration, as they read upon the elected species.

Information Disclosure Statement
The Information Disclosure Statement of 5/16/22 has been considered.

Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bancel et al, U.S. Patent Application Publication 20140275229, published 9/18/14 (cited previously). The earliest date to which the instant application claims priority is 6/7/16. This rejection was set forth previously at pages 3-5 of the 2/16/22  Office Action.
Applicants’ arguments (5/16/22; pages 2-4) as they pertain to the rejection have been fully considered but are not deemed to be persuasive for the following reasons.
In the reply, Applicants traverse the rejection on the ground it arrives at the claimed invention by picking-and-choosing "from disparate teachings in Bancel" (page 2). Applicants argue that Bancel "does not specify the sequence of the mRNA contained in the "stock solution" described in paragraph [¶ 1306]" and does not specify that the solutions used in Examples 49, 86, 109 and 116-119 have a sodium citrate buffer, and thus "Bancel cannot anticipate the claimed invention because it does not teach each and every element of the claimed invention "arranged or combined in the same way as in the claims" (page 3).
Applicants’ arguments have been fully considered but are not found persuasive. Bancel does teach all of the elements of the claimed invention, and arranged in the same manner. As set forth in detail in the rejection of record, Bancel teaches compositions of modified mRNA molecules (¶ 5), including those that encode a therapeutic protein that is a VEGF-A identical to SEQ ID NO: 2 (¶ 152, ¶ 248, ¶ 290, Table 6), and further that the compositions of the invention may include a buffer selected from a group of exemplary buffers including sodium citrate buffers (¶ 728, 733). A sodium citrate buffer is a type of citrate saline buffer that is substantially free of divalent cations as it only includes sodium, a monovalent cation. These teachings of Bancel constitute a disclosure of a composition having all of the elements of the claimed invention, and arranged the same; i.e., a composition comprising a modified mRNA encoding a VEGF-A polypeptide of SEQ ID NO: 2 and a citrate saline buffer, which is substantially free of divalent cations. Thus, these teachings of Bancel alone are sufficient to anticipate the instant claims. The further teachings cited in the rejection that are directed to the stock solution of ¶ 1306 were cited only as a specific exemplification of a citrate saline buffer for mmRNA as taught by Bancel; as set forth in the rejection, "Bancel further provides a specific example of such a buffer for use in formulation of modified RNA" (page 4 of the rejection). Likewise, the further teachings of the working examples cited in the rejection were cited as a specific exemplification of use of the mmRNA encoding a VEGF-A of SEQ ID NO: 2 (page 5 of the rejection). The citation of these teachings provided a description of the extent to which the teachings of Bancel cover sodium citrate buffers and the use of the mmRNA, but the other teachings of Bancel described above anticipate the instant claims even without the citation of these further teachings. 
Applicants further argue that the claimed compositions would not "have been obvious over the teachings of Bancel", because the art "strongly suggested the need for calcium in the formulation for naked (i.e., non-lipid formulated) modified RNA to be able to penetrate the cells". Applicants point to the instant specification at ¶ 229 in support of this argument. Applicants further assert evidence of unexpected results; specifically, that "formulating mRNA encoding VEGF-A in a citrate saline buffer solution without calcium or other divalent cations resulted in similar VEGF-A expression to that of a lipid-formulated VEGF-A mRNA, such as those described by Bancel, when injected into the heart" (page 3). In support, Applicants point to Figure 12A of the instant specification as comparing VEGF-A expression in the heart after injection of a composition comprising citrate saline buffer as compared to a composition comprising an RNAiMAX lipofectamine formulation (page 3). Applicants argue that the result is surprising because "the RNAiMAX formulation is designed for good mRNA transfection" (page 4).
Applicants’ arguments have been fully considered but are not found persuasive. The claims are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the teachings of Bancel, and this rejection has been maintained for the reasons set forth above. The claims have not been rejected under 35 U.S.C. 103(a) as unpatentable over the teachings of Bancel. As such, Applicants' arguments directed to a lack of obviousness are not found persuasive, because the claims have not been rejected for obviousness over the prior art.

Conclusion
No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on (571) 272-0857857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646